                          Case 4:19-cv-04975-PJH Document 57 Filed 09/10/19 Page 1 of 3



                   1   CROWELL & MORING LLP
                       Emily Tomoko Kuwahara (SBN 252411)
                   2   Christopher Cadena (SBN 284834)
                       515 South Flower St., 40th Floor
                   3   Los Angeles, CA 90071
                       Telephone: 213.622.4750
                   4   Facsimile: 213.622.2690
                       ekuwahara@crowell.com
                   5   ccadena@crowell.com
                   6   CROWELL & MORING LLP
                       Austin Sutta (SBN 300425)
                   7   3 Embarcadero Center, 26th Floor
                       San Francisco, CA 94111
                   8   Telephone: 415.986.2800
                       Facsimile: 415.986.2827
                   9   asutta@crowell.com
              10       Attorneys for Amici Curiae
                       Asian Americans Advancing Justice | AAJC,
              11       Asian American Legal Defense and Education Fund, and
                       National Women’s Law Center
              12       And 58 other amici curiae
              13

              14                                       UNITED STATES DISTRICT COURT

              15                                 NORTHERN DISTRICT OF CALIFORNIA

              16

              17       STATE OF CALIFORNIA, DISTRICT OF               Case No. 4:19-cv-4975-PJH
                       COLUMBIA, STATE OF MAINE,
              18       COMMONWEALTH OF                                UNOPPOSED MOTION FOR LEAVE TO
                                                                      FILE BRIEF OF AMICI CURIAE ASIAN
                       PENNSYLVANIA and STATE OF                      AMERICANS ADVANCING JUSTICE |
              19
                       OREGON,                                        AAJC, ASIAN AMERICAN LEGAL
              20                                                      DEFENSE AND EDUCATION FUND,
                                         Plaintiffs,                  NATIONAL WOMEN’S LAW CENTER
              21                                                      AND 58 OTHER AMICI IN SUPPORT OF
                              v.                                      PLAINTIFFS’ MOTION FOR
              22                                                      PRELIMINARY INJUNCTION
                       U.S. DEPARTMENT OF HOMELAND
              23       SECURITY; KEVIN McALEENAN, in his
                       official capacity as Acting Secretary of
              24       Homeland Security; U.S. CITIZENSHIP
                       AND IMMIGRATION SERVICES; and
              25       KENNETH T. CUCCINELLI, in his
                       official capacity as Acting Director of U.S.
              26       Citizenship and Immigration Services,

              27                         Defendants.

              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                            Case 4:19-cv-04975-PJH Document 57 Filed 09/10/19 Page 2 of 3



                   1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                   2             PLEASE TAKE NOTICE THAT the Asian Americans Advancing Justice | AAJC
                   3   (“Advancing Justice - AAJC”), Asian American Legal Defense and Education Fund
                   4   (“AALDEF”), National Women’s Law Center (“NWLC”), and 58 other Amici 1 move for leave to
                   5   file a brief as amici curiae in support of Plaintiffs’ Motion for Preliminary Injunction. (Dkt. No.
                   6   17). A copy of the proposed amicus brief is attached to this motion as Exhibit A. Plaintiffs consent to
                   7   this filing, and Defendants do not oppose.

                   8             District courts possess “broad discretion” to determine when granting such leave is

                   9   appropriate. Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by

              10       Sandin v. Conner, 515 U.S. 472 (1995). Accordingly, “[d]istrict courts frequently welcome amicus

              11       briefs from non-parties concerning legal issues that have potential ramifications beyond the parties

              12       directly involved or if the amicus has ‘unique information or perspective that can help the court

              13       beyond the help that the lawyers for the parties are able to provide.’” NGV Gaming, Ltd. v. Upstream

              14       Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (citation omitted). Here, amici play

              15       “the classic role of amicus curiae . . . in a case of general public interest [by] . . . supplementing the

              16       efforts of counsel[] and drawing the court’s attention to law that might otherwise escape

              17       consideration.” Funbus Sys., Inc. v. State of Cal. Pub. Utilities Comm’n., 801 F.2d 1120, 1125 (9th

              18       Cir. 1986) (citation omitted).

              19                 Amici’s deep experience and expertise in immigration issues and the communities impacted

              20       by the “public charge” regulation warrant their participation in this litigation. The three leading amici

              21       organizations are Advancing Justice –AAJC, AALDEF, and NWLC. Advancing Justice – AAJC is

              22       one of the nation’s leading experts on issues of importance to the Asian American community,
              23       including immigration and immigrants’ rights. AALDEF works with Asian American
              24       communities across the country to secure human rights for all. NWLC is dedicated to the
              25       advancement and protection of the legal rights of women and girls. They have extensive
              26       experience in immigration and immigrants’ rights and the communities impacted by this new
              27
                       1
                           The 58 other amici are provided in Appendix A to the attached amicus brief.
              28
  C ROWELL                                                                               MOTION FOR LEAVE TO FILE BRIEF OF AMICUS
& M ORING LLP
ATTORNEYS AT LAW
                                                                           -1-        CURIAE AAJC, AALDEF, NWLC ISO PF’S MOT. FOR PI
                                                                                                            CASE NO. 4:19-CV-4975-PJH
                          Case 4:19-cv-04975-PJH Document 57 Filed 09/10/19 Page 3 of 3



                   1   regulation, which gives amici a strong interest in ensuring that the new standards for a “public
                   2   charge” do not deprive the right of immigrants, especially immigrants of color.
                   3           Amici’s deep experience and expertise in immigration issues also give them an important

                   4   perspective to offer the Court regarding the issues central to Plaintiffs’ motion for preliminary

                   5   injunction. For example, amici have extensively interacted with immigrant communities of color.

                   6   Their experience is essential for demonstrating the repercussions of the new standards of a “public

                   7   charge.” Such experience has unquestionably lent them “perspective that can help the court beyond

                   8   the help that the lawyers for the parties are able to provide.’” NGV Gaming, 355 F. Supp. 2d at 1067.

                   9           For all the foregoing reasons, amici respectfully request that the Court grant leave to file the

              10       attached amicus curiae brief.

              11

              12       Dated: September 10, 2019                                  CROWELL & MORING LLP
              13                                                                  s/ Emily T. Kuwahara
              14                                                                  Emily T. Kuwahara
                                                                                  Christopher Cadena
              15                                                                  Austin Sutta
                                                                                  CROWELL & MORING LLP
              16
                                                                                  Attorneys for Amici Curiae
              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL                                                                              MOTION FOR LEAVE TO FILE BRIEF OF AMICUS
& M ORING LLP
ATTORNEYS AT LAW
                                                                         -2-         CURIAE AAJC, AALDEF, NWLC ISO PF’S MOT. FOR PI
                                                                                                           CASE NO. 4:19-CV-4975-PJH
